

115 HR 5695 IH: Emmett’s Law
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5695IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Mr. McKinley (for himself, Mr. Walberg, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to annually notify health care providers
			 regarding permitted disclosures under Federal health care privacy law
			 during emergencies, including overdoses, of certain health information to
			 families, caregivers, and health care providers.
	
 1.Short titleThis Act may be cited as the Emmett’s Law. 2.Communication with families during emergencies (a) Promoting awareness of authorized disclosures during emergenciesThe Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services and the Administration of the Health Resources and Services Administration, shall annually develop and disseminate written materials (electronically or by other means) to health care providers regarding permitted disclosures under Federal health care privacy law during emergencies, including overdoses, of certain health information to families, caregivers, and health care providers.
 (b)Use of materialFor the purposes of carrying out subsection (a), the Secretary of Health and Human Services may use material produced under section 11004 of the 21st Century Cures Act (42 U.S.C. 1320d–2 note).
			